Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation "the printing direction" (claim 16, line 4), and "the line direction" (claim1, line 6; claim 16, line 9) lack antecedent basis in these claims.
Claims 2-15 are rejected as being dependent to the rejected base claims.

Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Ogama. (U.S. Application Pub. No. 2009179976 A1) 
	Ogama discloses the following claimed subject matter:
Re-claim 1, 16, a device for generating print images, comprising: a printer (1) configured to generate at least one test image on a recording medium (11), the printer including print nozzles (¶ [0031]); an image detector (2), arranged downstream of the printer in the printing direction (fig.1) and configured to detect the test image generated on the recording medium; and a controller (8) configured to: activate a plurality of the print nozzles of at least one primary color so that the plurality of print nozzles print dots of a test image (fig.3B) in each print line onto the recording medium  in a plurality of line rows that are successive as viewed in the printing direction and travel in the line direction, the plurality of line rows respectively including a predetermined number of print lines, wherein the dots form lines as viewed in the printing direction; displace the lines of successive line rows counter to one another in the line direction, wherein: the lines of each line row have a predetermined constant pitch from one another in the line direction (¶ [0030]-[0039], figs.1-3B), the image detector detecting the printed test image per dot to provide image data, and the controller is further configured to, using an image pattern processing (¶ [0038]), implement a homogenization of the image data via filtering (described as unevenness correction, ¶ [0039]), evaluate the homogenized image data, and determine defective image regions. (¶ [0042], [0048], [0058]-[0060], [0066]); figs.6, 8A,8B, 9)

Re-claim 5, wherein the image pattern processing to homogenize the image data includes, as an algorithm, a sliding mean calculation of adjacent image region. (¶ [0055])

Re-claim 6, wherein the image pattern processing: compares the homogenized image data with a threshold, and signals an error depending on the comparison. (¶ [0085])

Re-claim 7, wherein the number m of dots of the lines printed in the printing direction in each line row is two to twelve. (see ¶ [0038]-[0039], figs.3A, 3B)

Re-claim 8, wherein the number m of dots of the lines printed in the printing direction in each line row is eight to ten. (see also ¶ [0038]-[0039], figs.3A, 3B)

Re-claim 9, the number k of print nozzles in each group is three to six. (see also ¶ [0038]-[0039], figs.3A, 3B)

Re-claim 10, the number k of print nozzles in each group is four. (see also ¶ [0038]-[0039], figs.3A, 3B)

Re-claim 11, wherein the test image is printed in a respective primary color with the aid of the print nozzles. (¶ [0035]-[0037]; fig.3A)

Re-claim 12, wherein four test images are printed successively in a respective single primary color with the aid of the print nozzles. (¶ [0035]-[0039]; fig.3A)

Re-claim 13, the image pattern processing for the analysis of the detected test image selects a color channel of the image detector in which the detected test image has a highest contrast. (¶ [0058], [0060])
	  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Ogama in view of prior art of record to Yamazaki. (U.S Application Pub. No. 2012/0250040 A1)
Ogama (¶ [0045], [0056]) discloses the scanned test image can be configured to be equal or higher than an image recording resolution of the image recording apparatus 1.
However, Yamazaki discloses elements of the instant claimed device for generating test print images, wherein the resolution of the image detector is less than or equal to half of a resolution with which the printing device prints test images in the line direction (¶ [0097], [0098]; fig.6). Moreover, since the threshold values for judgment are specified on the basis of the prediction signal which is calculated from the read image signal, it is possible to achieve high-precision measurement having excellent robustness, which means that a measurement is not affected by the characteristics of the reading apparatus, the recording conditions of the test pattern. (¶ [0014], [0021], [0022])
The Yamazaki  print detection pattern method further comprises a non-transitory computer-readable storage medium with an executable program that cause a computer processor to perform the read image signal acquisition device and the signal processing device having the dividing device, the prediction signal generation device, the threshold value determination device, the change signal calculation device and the error distance calculation device of the recording position error measurement apparatus (¶ [0019]). Since both Ogama and Yamazaki are in the same field of endeavor of density correction, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the lower resolution reader and program instructions taught by Yamazaki in Ogama’s recording apparatus for the purpose of correcting unevenness in density for an image recording apparatus. 
	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 8,867,796 to Van et al. discloses an automated inspection method comprising an image detector (defined as image capture assembly 109) arranged downstream of the printer (print assembly 103)  in the printing direction M for detecting a defect in a printed image. (see cols.2, lines 28-67; fig.1, 3)
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853